DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 10 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 2-7 and 10 are dependent on Claim 1. Regarding Claim 1, Lee teaches the first and third elements of the claim, hereinafter (1a) and (1c) respectively, but does not teach the second, fourth, or fifth elements, hereinafter (1b), (1d), and (1e) respectively. Jeon teaches (1d); Chu teaches (1e); the prior art does not teach or suggest (1b). Lee teaches
(1a), an outer sole with a removable sliding system (Lee Fig. 1, below; Lee Abstract: “A shoe with wheels is provided to minimize the thickness of a shoe bottom piece and to make wheels easily detachable from the shoe bottom piece by inserting a fixing body into the shoe bottom piece.”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Lee Fig. 1
(1c), at least one frame to be inserted in the opening, such frame presenting at least one front locking member on one end, for engagement in at least one recess of the outer sole (Lee Fig. 1, above, and Fig. 5b, below; Lee Description of Embodiments Paragraph 18: “As the fixing means 40 of the wheel fixture 20…is selectively fitted to the fixed body 10 and formed to face the engaging hole 43 on the inlet hole 11 side wall, on the wheel Fixture 20 and the auxiliary outsole 30 is formed an elastic locking piece 44 having a locking jaw 45 that is caught in the locking hole 43.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Lee Fig. 5b
As indicated above, Lee does not teach (1d). Jeon teaches
	(1d), at least one braking plate on the other end, accompanying the geometry of the ramp (Jeon Figs. 1 and 2, above; Jeon Paragraph 0025: “…it is preferable that a brake unit 30 is located on the inclined plane 8 having the wheel 20 housed therein.”; Jeon Paragraph 0026: “Of the brake unit 30 of the roller shoe 2 having a brake pad according to the present invention, the brake pad 32 is detachably mounted…”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer sole with removable sliding system of Lee to provide a braking plate as taught by Jeon. This would enable the user to “perform a stable brake operation…if the ankle is bent further a bit more backward” as recognized by Jeon (Abstract).
	As indicated above, Lee does not teach (1e). Chu teaches
	(1e), at least one locking member on the surface opposing the braking plate, for attachment to the engagement portion of the outer sole (Chu Fig. 2, below; Chu Detailed Description of the Preferred Embodiments Paragraph 1: “…the multifunctional shoe of a first embodiment in accordance with the present invention includes a shoe 1, a locating part 2, a sliding device 3, and a locking device 4.”)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer sole with removable sliding system of Lee to provide a locking member as taught by Chu. This would provide the ability “to fix the sliding device in order that the wheel may be used for skating or stowed…” as recognized by Chu (Abstract).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Chu
As indicated above, Lee does not teach (1b). The prior art does not teach or suggest
(1b), one outer sole (1) presenting a ramp (10) on its rear end, such ramp with an inclination between 29° and 35° and presenting an engagement portion (12), and one opening (9) adjacent to the ramp (10), on one face and, on the opposite face, showing at least one recess (8). The closest reference, Jeon (US 20040227310 A1) teaches one outer sole presenting a ramp on its front end, such ramp presenting an engagement portion, and one opening adjacent to the ramp, on one face and, on the opposite face, showing at least one recess (Jeon Figs. 1 and 2, below; Jeon Paragraph 0007: “…in order to serve as the sports shoe function without difficulty, it has an inclined plane of a predetermined angle formed on the heel portion of the sole of the sports shoe and a support member for supporting the wheel…”), but does not teach an inclination between 29° and 35°.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Jeon Fig. 1

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Jeon Fig. 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618